Title: Dabney Cosby to Thomas Jefferson, 14 March 1819
From: Cosby, Dabney
To: Jefferson, Thomas


          
            Dr sir,
            Staunton March 14—19
          
          Mr. Bolinger, the Person I named to you as log borer, Informs me he cannot agree to do your work sooner than to commence 26th day of April at which time If you Please to employ him he will punctually attend. He states his Prices to be $6. ⅌r Hd feet & one Shilling for filing each Joint. If filed with Boxes no charge for Joints. Diameter of the who bore 2 inches Bording found also sufficient help to Lay them down. he Prefers pine, to Chesnut, the latter will split in Jointing and requires a band.
          Logs should be cut 18 or 20 feet long, from 10 to 14 inches diameter at the stump. He desires you to let me know in 8 or 9 days whether you will consider it a contract
          
            Yr Obt Servt
            Dabney Cosby
          
        